DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2022 has been entered.

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated November 2, 2022. However, new rejections may have been made using the same prior art if still applicable to the newly presented amendments and/or arguments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 – 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yingst et al. (USPN 6,436,500).

Yingst et al. disclose an apparatus (Figures; Abstract) comprising: adhesive body that includes a first adhesive surface and a non- adhesive surface opposite the first adhesive surface (Figure 1, #30), the first adhesive surface configured to adhere to an object (Figures 4A – 4D; Column 4, lines 42 – 66); and a side element that extends from an edge of the adhesive body (Figures 1 and 4C, #18), the side element comprising a second adhesive surface that is configured to: adhere to the non-adhesive surface when in a rest mode, and adhere to the object when in a lift mode (Figures 1, 3 and 4c, #40), wherein the apparatus is structured such that, in the rest mode, no edges of the side element extend beyond any edges of the non-adhesive surface of the adhesive body (Figure 3), and wherein the apparatus is structured such that, in the rest mode, the only component of the apparatus that can adhere to the object is the adhesive body (Figures 3 – 4D) as in claim 1. With respect to claim 3, the side element includes a non-adhesive portion configured to face away from the second adhesive surface when the side element is in the rest mode (Figures 1 and 3 – 4D, #18). Regarding to claim 4, the non-adhesive portion extends between the adhesive body and the second adhesive surface when the side element is in the lift mode (Figures 1 and 3 – 4D, #18; Column 4, lines 31 – 41). For claim 5, the second adhesive surface, when in the rest mode, is configured to fold between a first portion of the second adhesive surface and a second portion of the second adhesive surface (Figures 1 and 3 – 4D, #40; Column 4, lines 31 – 41). In claim 6, wherein, when in the rest mode, the first portion of the second adhesive surface adheres to the second portion of the second adhesive surface, and a distal end of the side element includes a graspable non-adhesive portion (Figures 1 and 3 – 4D, #40; Column 4, lines 31 – 41). With regard to claim 7, a retaining band attached to the non-adhesive surface of the adhesive body, wherein, when in the rest mode, the retaining band at least partially envelopes the side element (Figures 1 – 4D, #12). As in claim 8, a first surface area of the first adhesive surface is greater than a second surface area of the second adhesive surface (Figures 1 and 3, #36 and 40). With respect to claim 9, the side element is configured to rotate about a joint that connects the side element to the adhesive body, and the second adhesive surface is configured to adhere to the non-adhesive surface of the adhesive body (Figures 1 and 3, #36 and 40).

Claims 1, 3, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ciani (USPN 4,911,563).

Ciani discloses an apparatus (Figures; Abstract) comprising adhesive body that includes a first adhesive surface and a non- adhesive surface opposite the first adhesive surface (Figure 8, #19 and 20), the first adhesive surface configured to adhere to an object (Figure 3); and a side element that extends from an edge of the adhesive body (Figure 8, #21), the side element comprising a second adhesive surface (Figure 8, #24) that is configured to: adhere to the non-adhesive surface when in a rest mode (Figure 8, #19 and 24), and adhere to the object when in a lift mode (Figures 3 and 4), wherein the apparatus is structured such that, in the rest mode, no edges of the side element extend beyond any edges of the non-adhesive surface of the adhesive body (Figures 7 and 8), and wherein the apparatus is structured such that, in the rest mode, the only component of the apparatus that can adhere to the object is the adhesive body (Figures 3, 4, 7 and 8) as in claim 1. With respect to claim 3, the side element includes a non-adhesive portion configured to face away from the second adhesive surface when the side element is in the rest mode (Figure 8, #21). As in claim 8, a first surface area of the first adhesive surface is greater than a second surface area of the second adhesive surface (Figures 1 and 3, #36 and 40). With respect to claim 9, the side element is configured to rotate about a joint that connects the side element to the adhesive body, and the second adhesive surface is configured to adhere to the non-adhesive surface of the adhesive body (Figures 3, 4, 7 and 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ciani (USPN 4,911,563).

Ciani discloses an apparatus (Figures; Abstract) comprising adhesive body that includes a first adhesive surface and a non- adhesive surface opposite the first adhesive surface (Figure 8, #19 and 20), the first adhesive surface configured to adhere to an object (Figure 3); and a side element that extends from an edge of the adhesive body (Figure 8, #21), the side element comprising a second adhesive surface (Figure 8, #24) that is configured to: adhere to the non-adhesive surface when in a rest mode (Figure 8, #19 and 24), and adhere to the object when in a lift mode (Figures 3 and 4), wherein the apparatus is structured such that, in the rest mode, no edges of the side element extend beyond any edges of the non-adhesive surface of the adhesive body (Figures 7 and 8), and wherein the apparatus is structured such that, in the rest mode, the only component of the apparatus that can adhere to the object is the adhesive body (Figures 3, 4, 7 and 8). However, Ciani fails to disclose the first adhesive surface has a lower bond strength than the second adhesive surface.  

With regard to the limitation of “ the first adhesive surface has a lower bond strength than the second adhesive surface”, Ciani clearly states that the strength of the adhesive may be changed by coating the adhesive in pattern (Column 4, lines 12 – 47).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the adhesive coating in order to have the first adhesive surface with a lower bond strength than the second adhesive surface as shown by Ciani.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        November 15, 2022